Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
7/29/21.
	The Terminal Disclosure Statement filed on 7/29/21 is approved.
	
	Response to Amendment
3.	This office action is in response to Amendment filed on 7/29/21.
4.	Claims 2-21 are pending.
Allowable Subject Matter
5.	Claims 2-21 are allowed.
6.	Claims 2-21 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a method and a memory device, comprising: multiple blocks of strings of memory cells, each string of memory cells comprising multiple charge storage devices associated with a respective semiconductor channel material, wherein the multiple strings of memory cells within respective blocks of memory cell strings are arranged in rows and columns, each of the multiple strings coupled to a common source through both a source gate and a source select gate, wherein the multiple blocks of memory cell strings each include respective sub-blocks of memory cell strings; wherein each source gate of the multiple memory cell strings in a block includes a respective control gate, wherein the multiple control gates of the source gates of the block are coupled together to be controlled in common; and wherein each source select gate (8GS} of the multiple strings in a respective sub-black of the multiple strings includes a respective control gate, and wherein the control gates of the multiple SGSs within respective sub-blocks are coupled together to be controlled in common, wherein the multiple strings within each sub-block are less than all of the multiple strings of the respective block.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNIE C YOHA whose telephone number is (571)272-1799.  The examiner can normally be reached on M-F 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNIE C YOHA/Primary Examiner, Art Unit 2825